Wells Fargo Bank, N.A. v Fleurant (2017 NY Slip Op 03553)





Wells Fargo Bank, N.A. v Fleurant


2017 NY Slip Op 03553


Decided on May 3, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
L. PRISCILLA HALL
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX, JJ.


2015-01646
 (Index No. 22702/10)

[*1]Wells Fargo Bank, N.A., respondent, 
vMarie-Ange Fleurant, also known as Marie Ange Fleurant, appellant, et al., defendants.


Marie-Ange Fleurant, Queens Village, NY, appellant pro se.
Gross Polowy, LLC (Reed Smith LLP, New York, NY [Andrew B. Messite and Joseph B. Teig], of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Marie-Ange Fleurant, also known as Marie Ange Fleurant, appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Greco, Jr., J.), entered January 26, 2015, as denied those branches of her motion which were to dismiss the complaint insofar as asserted against her, and for an award of $6 million in damages.
ORDERED that the order is affirmed, with costs.
The plaintiff commenced this action to foreclose a mortgage on real property owned by the defendant Marie-Ange Fleurant, also known as Marie Ange Fleurant (hereinafter the defendant). In an order dated July 12, 2013, the Supreme Court granted the plaintiff's motion for summary judgment and an order of reference, and, thereafter, upon a second motion of the plaintiff, issued a judgment of foreclosure and sale, dated April 16, 2014. The defendant failed to appeal from either the order or the judgment but, instead, approximately seven months later, moved by order to show cause, inter alia, to dismiss the complaint insofar as asserted against her, and for an award of $6 million in damages. The court denied those branches of the motion, and the defendant appeals.
The Supreme Court properly denied the defendant's motion on the ground that it was barred by the doctrine of law of the case. Although this Court is not bound by the law of the case doctrine, and may consider the defendant's motion on the merits (see Mosher-Simons v County of Allegany, 99 NY2d 214, 218-219; Debcon Fin. Servs., Inc. v 83-17 Broadway Corp., 126 AD3d 752, 754-755; Certain Underwriters at Lloyd's London v North Shore Signature Homes, Inc., 125 AD3d 799, 800; Romagnolo v Pandolfini, 75 AD3d 632, 634), the defendant's contentions are without merit.
ENG, P.J., HALL, ROMAN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court